Order entered May 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00210-CV

 TIMOTHY G. MARTIN AND ALL OTHER OCCUPANTS OF 608 MEADOW LANE,
                   ALLEN, TEXAS 75002, Appellants

                                               V.

 FEDERAL NATIONAL MORTGAGE ASSOCIATION, A/K/A FANNIE MAE, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-00897-2013

                                           ORDER
       The reporter’s record in this case is overdue. By postcard dated March 24, 2015, we

notified the official court reporter for County Court at Law No. 3 that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response.

       Accordingly, we ORDER Court Reporter Denise Condran to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification that no

hearings were recorded; or (3) written verification that appellants have not requested or made

payment arrangements for the record. We notify appellants that if we receive verification the

reporter’s record has not been requested, paid for, or arrangements have not been made to pay
for the reporter’s record, we will order the appeal submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).

                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE